Citation Nr: 9935903	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-03 629 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) fee-basis 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1951 to December 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the VA Medical 
Center in Marion, Illinois.  In July 1998, the Board remanded 
this case for further development.  


FINDING OF FACT

The driving time of two to two and one-half hours to the 
nearest VA facility offering dental care renders such VA 
dental care geographically inaccessible in light of the 
nature of the veteran's severe medically disabling 
conditions. 


CONCLUSION OF LAW

The criteria for eligibility for VA fee-basis outpatient 
dental treatment have been met.  38 U.S.C.A. §§ 1703, 1712, 
5107(b) (West 1991); 38 C.F.R. § 17.161 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who has been determined by the VA to be totally 
disabled, seeks fee basis outpatient dental treatment.  In 
essence, the veteran argues that in light of the nature of 
his disabilities and the distance between his  residence and 
the nearest VA facility capable of providing the treatment in 
question, VA facilities are not geographically available. 

The Board's jurisdiction over questions of eligibility for 
hospitalization and outpatient treatment extends to 
determinations under 38 U.S.C.A. § 1703 as to whether VA 
facilities are geographically inaccessible or not capable of 
providing the services that the veteran requires.  Meakin v. 
West, 11 Vet. App. 183 (1998).  The Board, therefore, has 
jurisdiction in this case to adjudicate the veteran's 
eligibility for benefits.  

Outpatient dental treatment is available to various classes 
of veterans, including those suffering from a service-
connected disability rated as total.  38 U.S.C.A. 
§ 1712(b)(1)(G); 38 C.F.R. § 17.161(h).  Hospital or medical 
services through non-Department facilities are available to a 
veteran who has a service-connected total disability 
permanent in nature, when Department facilities are not 
capable of furnishing economical hospital care or medical 
service as a result of geographical inaccessibility or are 
not capable of furnishing care or services required.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  For purposes of 
Chapter 17, the term "medical services" includes dental 
services and appliances for a veteran who has a service-
connected disability rated as total.  38 U.S.C.A. 
§§ 1701(6)(A), 1712(b)(1)(G); 38 C.F.R. § 17.30(a).  

The veteran asserts that dental treatment is not offered at 
the VA facility in Evansville and that his disabilities 
prevent him from being transported approximately 120 miles 
just to receive dental treatment at the Marion, Illinois VA 
Medical Center.  In its July 1998 remand, the Board requested 
documentation of the location of the nearest VA facility 
offering dental treatment and the distance (in miles and also 
in approximate travel time by automobile) from the veteran's 
residence to that VA facility.  In a June 1999 supplemental 
statement of the case, it was reported that the nearest VA 
facility offering dental treatment was in Marion, Illinois 
which was 86 miles from the veteran's residence.  It was also 
reported that the approximate travel time was 2 to 2 1/2 hours.  
It was further reported that the Evansville VA outpatient 
clinic provided shuttle service to the Marion facility two 
times daily.  The record shows that the veteran resides in 
Evansville. 

Veterans Health Administration Manual, M-1, Part 1, Chapter 
19, Paragraph 19.03(c) states that geographically 
inaccessible "refers to a location of a veteran's permanent 
residence which is so remote from a VA facility . . . that it 
would be uneconomical to transport the veteran to a VA 
facility."  This VA manual provision also provides that the 
determination that a veteran resides in an area which is 
geographically inaccessible to a VA facility will be made 
after consideration of all pertinent factors, including the 
existence of any severe medically disabling conditions which 
make is necessary for the veteran to travel by ambulance at a 
combined higher overall cost to VA.      

Although, on remand, the medical center appears to have 
ascertained the distance between the veteran's residence and 
the nearest VA facility offering dental treatment (both in 
miles and approximate travel time), as well as the 
availability of a shuttle service, it does not appear that a 
cost comparison was conducted.  In some cases, this lack of a 
cost comparison would require a remand.  However, in the 
present case, the Board notes that it is well-documented that 
the veteran's medical disabilities are severe.  In this 
regard, the Board notes that a July 1995 VA medical record 
documents severe multiple sclerosis, with bladder problems, 
frequent bouts of rectal bleeding, and difficulty with gait.  
The veteran contends that a trip to and from the Marion 
facility would aggravate his medical conditions, and given 
the fact that the trip would take up to 2 and 1/2 hours each 
way, the Board believes the veteran's assertions in this 
regard to be reasonable.  

While a cost comparison has not been accomplished in this 
case, the Board believes that the inherent nature of the 
veteran's disabilities are such that travel to and from the 
Marion facility could reasonably be expected to require use 
of an ambulance, as least on some occasions.  Such a 
requirement would most likely result in a combined higher 
overall cost to VA.  In such a situation, it would be 
uneconomical to transport the veteran to the Marion facility 
for dental treatment by VA staff.  Resolving all reasonable 
doubt in the veteran's favor, the Board therefore finds that 
the circumstances of this case, the veteran cannot be 
economically provided dental service by VA due to 
geographical inaccessibility.  



ORDER

The veteran is eligible for VA fee-basis outpatient dental 
treatment.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

